     Case 2:20-cv-02336-TLN-CKD Document 10 Filed 03/26/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9
      CYNTHIA A. SCHMIDT,                              No. 2:20-CV-02336 TLN CKD PS
10
                            Plaintiff,                 ORDER ON UNOPPOSED REQUEST TO
11                                                     EXTEND UNITED STATES’ RESPONSE
               v.                                      DEADLINE TO PLAINTIFF’S
12                                                     COMPLAINT AND TO VACATE AND
      INTERNAL REVENUE SERVICE,                        CONTINUE STATUS (PRETRIAL
13                                                     SCHEDULING) CONFERENCE
14
                            Defendant.
15

16            Pursuant to the “Unopposed Request to Extend United States’ Response Deadline to

17   Plaintiff’s Complaint and to Vacate and Continue Status (Pretrial Scheduling) Conference” filed

18   by Defendant, the United States of America, and for good cause shown, it is hereby ORDERED

19   that (1) the United States’ deadline to answer, move, or otherwise respond to Plaintiff’s

20   Complaint is extended to June 24, 2021, and (2) the Status (Pretrial Scheduling) Conference

21   currently set for May 19, 2021 is VACATED and will be RESET by further Court order.

22            IT IS SO ORDERED.

23   Dated: March 26, 2021
                                                      _____________________________________
24                                                    CAROLYN K. DELANEY
25                                                    UNITED STATES MAGISTRATE JUDGE

26

27   8
     schmidt.20cv2336.eot
28



                                                  1
